DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

IN THE CLAIMS
9.    The eyewear device of claim 1, wherein the first, second, and third illuminators are time sequenced over the illumination frame [[;]].

19. The illumination method of claim 12, wherein the first, second, and third illuminators are time sequenced over the illumination frame [[;]].
 
Allowable Subject Matter
	Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of the record (Castaneda, US 10935815 B1) fails to suggest, disclose or teach all of the claimed elements.
In particular Castaneda discloses an eyewear device comprising: 
a lens defining a waveguide;
Fig. 1A and Fig. 1C
a support structure adapted to be worn on the head of a user, the support structure configured to support the lens in a viewing area visible to the user when wearing the support structure;
Fig. 1A and Fig. 1C
an illumination device including a plurality of illumination sources, each illumination source including a first illuminator adapted to emit light at a first frequency, a second illuminator adapted to emit light at a second frequency, and a third illuminator adapted to emit light at a third frequency, wherein the first, second, and third frequencies are different;
Figs 1-4B Cols. 7 for manufacturing eyewear 12 (see FIG. 4A) with multi-color LEDs 300 (FIG. 3) on an FPCB. In a first step 452, a robotic device positions and mounts the LEDs 300 (e.g., by soldering, adhering, etc.) onto a portion of FPCB 26A. For example, the robotic device may position LED 300 and other LEDs at periodic locations on FPCB 26A to produce the configuration shown in FIG. 4A. In a second step 454, an injection molding device partially embeds the LED 300 and FPCB 26A into one-half 13A (e.g. back half) of frame 16 during the first shot of the two-shot molding process. In a third step 456, the injection molding device fully embeds LED 300 and FPCB 26A into frame 16 between first half 13A and second half 13B during a second 
projection optics configured to project light from the plurality of illumination sources into the waveguide for routing to the viewing area; and
Figs 1-4B Cols. 7 for manufacturing eyewear 12 (see FIG. 4A) with multi-color LEDs 300 (FIG. 3) on an FPCB. In a first step 452, a robotic device positions and mounts the LEDs 300 (e.g., by soldering, adhering, etc.) onto a portion of FPCB 26A. For example, the robotic device may position LED 300 and other LEDs at periodic locations on FPCB 26A to produce the configuration shown in FIG. 4A. In a second step 454, an injection molding device partially embeds the LED 300 and FPCB 26A into one-half 13A (e.g. back half) of frame 16 during the first shot of the two-shot molding process. In a third step 456, the injection molding device fully embeds LED 300 and FPCB 26A into frame 16 between first half 13A and second half 13B during a second shot of the two-shot molding process. At least frame section 13B is composed of transparent or translucent material that allows light emitted from LED 300 to escape frame 16 and be visible to the user and/or bystanders.
However, Castaneda fails to discloses 
a spatial light modulator coupled to the illumination device to control when each of the first, second, and third illuminators are on during an illumination frame, the spatial light modulator adapted to turn on the first illuminator while the second and third illuminators are off during a first time period of the illumination frame, turn on the second illuminator while the first and third illuminators are off during a second time period of the illumination frame, turn on the third illuminator while the first and second illuminators are off during a third time period of the illumination frame, and turn on the first, second and third illuminators during a fourth time period of the illumination frame, wherein the first, second, third, and fourth time periods do not overlap.

Regarding claim 12, the prior arts of the record (Castaneda, US 10935815 B1) fails to suggest, disclose or teach all of the claimed elements.
In particular Castaneda discloses an illumination method comprising:
determining time periods for illuminating illuminators of illumination sources within an illumination frame, each illumination source includes a first illuminator adapted to emit light at a first frequency, a second illuminator adapted to emit light at a second frequency, and a third illuminator adapted to emit light at a third frequency, wherein the first, second, and third frequencies are different;
Fig. 1A and Fig. 1C
Figs 1-4B Cols. 7 for manufacturing eyewear 12 (see FIG. 4A) with multi-color LEDs 300 (FIG. 3) on an FPCB. In a first step 452, a robotic device positions and mounts the LEDs 300 (e.g., by soldering, adhering, etc.) onto a portion of FPCB 26A. For example, the robotic device may position LED 300 and other LEDs at periodic locations on FPCB 26A to produce the configuration shown in FIG. 4A. In a second step 454, an injection molding device partially embeds the LED 300 and FPCB 26A into one-half 13A (e.g. back half) of frame 16 during the first shot of the two-shot molding process. In a third step 456, the injection molding device fully embeds LED 300 and 
However, Castaneda fails to discloses 
selectively illuminating the first, second, and third illuminators within the illumination frame for the determined time periods, such that the first illuminator is turned on while the second and third illuminators are off during a first time period of the illumination frame, the second illuminator is turned on while the first and third illuminators are off during a second time period of the illumination frame, the third illuminator is turned on while the first and second illuminators are off during a third time period of the illumination frame, and the first, second and third illuminator are turned on during a fourth time period of the illumination frame, wherein the first, second, third, and fourth time periods do not overlap.
Therefore, claims 1 and 12 (with their respective dependent claims) are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIRA MONSHI/Primary Examiner, Art Unit 2422